





EXECUTION VERSION








BY HAND


July 10, 2019




John Croteau




Dear John:


The purpose of this letter agreement (this “Agreement”) is to confirm the terms
of your transition from employment with MACOM Technology Solutions Inc. (the
“Company”).


1.Transition Period and Separation Date.


(a)Effective as of May 15, 2019 (the “Transition Date”) your role as President
and Chief Executive Officer of the Company terminated, provided that you will
remain employed by the Company as a senior advisor to provide certain transition
services to the Company through the date that your employment terminates (the
“Separation Date”). Provided that you comply in full with your obligations
hereunder, it is expected that the Separation Date will be July 12, 2019. The
period beginning on the Transition Date and concluding on the Separation Date is
hereinafter referred to as the “Transition Period”. The Company may terminate
your employment at any time before and during the Transition Period upon notice
to you.


(b)During the Transition Period, you will continue to receive your base salary,
payable at the rate in effect as of the date hereof, and to participate in all
employee benefit plans of the Company accordance with the terms of those plans,
except that you will not continue to accrue vacation time. During the Transition
Period, you shall continue to abide by Company policies and be available on an
on-call basis to support the business’s key deliverables as requested by the
Company or the Board of Directors of MACOM Technology Solutions Holdings, Inc.
(the “Board”) from time to time, including without limitation, transitioning all
of your responsibilities, relationships, and files to the new President and
Chief Executive Officer and other Company designees. You will not incur any
business expenses during the Transition Period without the advance approval of
the Board.


(c)Effective as of the Transition Date, you will be deemed to have resigned from
any and all positions and offices that you hold (as applicable) with the Company
or any of its Affiliates, other than your continued employment as a senior
advisor through the Transition Period, without any further action required
therefor (collectively, the “Resignations”). The Company, on its own behalf and
on behalf of its Affiliates, hereby accepts the Resignations as of the
Transition Date. For purposes of this Agreement, “Affiliates” means all persons
and entities directly or indirectly controlling, controlled by or under common
control with the Company.


2.Final Salary and Vacation Pay. You will receive, on the Separation Date, pay
for all work you have performed for the Company through the Separation Date, to
the extent not previously paid, as well as pay, at your final base rate of pay,
for all vacation days you have earned but not used, determined in





--------------------------------------------------------------------------------





accordance with Company policy and as reflected on the books of the Company. You
will receive the payments described in this Section 2 regardless of whether or
not you elect to sign this Agreement.


3.Severance Benefits. In consideration of your execution of this Agreement, the
ECIA (as defined below), and the Supplemental Release (as defined below), as
well as your continued compliance with the Continuing Obligations (as defined in
Section 6(a) below):


(a)The Company will pay you the severance payments and related benefits to which
you are entitled pursuant to Sections 4(a) and 4(c) of the Letter from the
Company to you dated September 6, 2012 regarding Offer of Employment with the
Company (the “Employment Agreement” and attached hereto as Exhibit A), which
include the following:


1.
your current annual base salary, for a period of twelve (12) months following
the Separation Date (such period, the “Severance Period” and such payments, the
“Severance Payments”); and



2.
to the extent that you or any of your dependents may be covered under the terms
of any medical and dental plans of the Company immediately prior to the
termination of your employment and you timely elect to continue coverage under
the Company’s medical and dental plans pursuant to COBRA, the Company will
provide you with reimbursement (or payment in an equivalent amount) for premiums
for the continuation of such benefits for you and those dependents for the same
or equivalent coverages through the end of the Severance Period (the “Health
Continuation Payments” and, together with the Severance Payments, the “Severance
Benefits”). The Company is under no obligation to provide reimbursement for
special coverages for you that would not be covered by the plans applicable to
employees generally. The reimbursement payable to you pursuant to this paragraph
shall be reduced by the amount equal to the contributions required from time to
time from other employees for equivalent coverages under the Company’s medical
or dental plans. If and to the extent that you or any of your dependents is or
becomes eligible to participate in a medical, dental or other health insurance
plan of another employer during the Severance Period, then the reimbursement
benefit provided by this paragraph shall be eliminated or commensurately
diminished. Notwithstanding the foregoing, in the event that the Company’s
payment of the Health Continuation Payments would subject the Company to any tax
or penalty under the Patient Protection and Affordable Care Act (as amended from
time to time, the “ACA”) or Section 105(h) of the Internal Revenue Code of 1986,
as amended (“Section 105(h)”), or applicable regulations or guidance issued
under the ACA or Section 105(h), you and the Company agree to work together in
good faith, consistent with the requirements for compliance with or exemption
from Section 409A of the Internal Revenue Code of 1986, as amended, to
restructure such benefit.



(b)Pursuant to Section 3(a) of the Employment Agreement, your First Grant as
defined in the Employment Agreement) has fully vested as of the date hereof. As
of the Separation Date you shall be given twelve (12) months’ accelerated
vesting credit against any other outstanding equity grants the vesting of which
is based solely on continued employment or service (such that the vesting of any
other time-based outstanding equity grants shall be equivalent to the number of
such shares that would have vested under the





--------------------------------------------------------------------------------





normal vesting schedule of such grants had you remained employed with the
Company through the date that is twelve (12) months following the Separation
Date), and such equity grants, to the extent exercisable, shall be exercisable
for one year following the Separation Date. You acknowledge and agree that, as
of the Separation Date, all outstanding equity grants the vesting and/or
exercisability of which is based on the attainment of performance metrics and
all other equity awards that are not vested as of such date (after giving effect
to the accelerated vesting provided in this subsection (b)) shall terminate with
no consideration due to you. Except as expressly provided in the foregoing, all
equity granted to you by the Company shall be governed by the applicable plan
and any agreements or other requirements applicable to such equity.
(c)You acknowledge and agree that, notwithstanding the Employment Agreement, you
are not entitled to any pro-rated portion or other amount in respect of your
annual bonus (if any) for the fiscal year 2019 and that, as of the Separation
Date, you shall cease to participate in any annual bonus plan and shall not be
paid any amounts thereunder on or following the Separation Date.
(d)The Severance Payments and Health Continuation Payments will be made in
accordance with the Company’s regular payroll schedule, and will begin on the
first regularly scheduled Company payday occurring after the date that the
Supplemental Release takes effect (i.e., after your Supplemental Release has
been signed and any applicable revocation period has elapsed without your
revoking the Supplemental Release); provided, however, that the first such
payment shall include any installments of Severance Payments and Health
Continuation Payments that you would have received prior to such pay day had
your Supplemental Release been effective on the date of your termination of
employment.


4.Acknowledgement of Full Payment and Withholding. You acknowledge and agree
that the payments provided under Section 2 of this Agreement are in complete
satisfaction of any and all compensation or benefits due to you from the Company
or any of its Affiliates, whether for services provided to the Company or
otherwise, through the Separation Date. You further acknowledge that, except as
expressly provided hereunder, no further compensation or benefits are owed or
will be provided to you by the Company or any of its Affiliates. All payments
made by the Company under this Agreement shall be reduced by any tax or other
amounts required to be withheld by the Company under applicable law and all
other lawful deductions authorized by you.


5.Status of Employee Benefits, Paid Time Off, and Expenses.


(a)Except for any right you may have to continue your participation and that of
your eligible dependents in the Company’s group health plans under the federal
law known as “COBRA” or similar applicable law, and subject to the Health
Continuation Payments, your participation in all employee benefit plans of the
Company will end as of the Separation Date in accordance with the terms of those
plans. You will not continue to earn paid time off after the Transition Date,
but will be entitled to continued health coverage benefits consistent with your
current plan enrollments through the Separation Date. You will receive
information about your COBRA continuation rights under separate cover.


(b)On or before the Separation Date, you must submit your final expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement, and, in
accordance with Company policy, reasonable substantiation and documentation for
the same. The Company will reimburse you for any such authorized and documented
expenses within thirty (30) days of receiving such statement pursuant to its
regular business practice.


6.Continuing Obligations, Confidentiality and Non-Disparagement.


(a)You acknowledge that you continue to be bound by Sections 5 and 11 of the
Employment Agreement, and the Employee Confidentiality and Invention Assignment
Agreement (the “ECIA”), which is attached hereto as Exhibit B and which must be
executed by you as a condition to your





--------------------------------------------------------------------------------





receipt of severance (collectively, the “Continuing Obligations”). The
obligation of the Company to provide you with payments or benefits under Section
3 of this Agreement, and your right to retain the same, is expressly conditioned
upon your continued full performance of your obligations hereunder and of the
Continuing Obligations.


(b)You agree that you will continue to protect Confidential Information, as
defined herein, and that you will never, directly or indirectly, use or disclose
it, except as required by applicable law. For purposes of this Agreement,
“Confidential Information” means any and all information of the Company or any
of its Affiliates that is not generally known to the public, together with any
and all information received by the Company or any of its Affiliates from any
third party with any understanding, express or implied, that the information
would not be disclosed.


(c)You agree that you will not disclose, directly or by implication, this
Agreement or any of its terms or provisions, except to members of your immediate
family and to your legal and tax advisors, and then only on condition that they
agree not to further disclose this Agreement or any of its terms or provisions
to others.


(d)During the Transition Period and following the Separation Date, you agree (i)
to cooperate with the Company and its Affiliates hereafter with respect to all
matters arising during or related to your employment, including but not limited
to all matters in connection with any governmental investigation, litigation or
regulatory or other proceeding which may have arisen or which may arise
following the signing of this Agreement and (ii) to be reasonably available to
assist with the transition of your duties and business relationships to Company
designees as may be requested by the Company from time to time. The Company will
reimburse you for any reasonable expenses incurred in rendering such cooperation
and approved by the Company in advance.


(e)For the avoidance of doubt, (i) nothing contained in this Agreement limits,
restricts or in any other way affects your communicating with any governmental
agency or entity, or communicating with any official or staff person of a
governmental agency or entity, concerning matters relevant to such governmental
agency or entity and (ii) you will not be held criminally or civilly liable
under any federal or state trade secret law for disclosing a trade secret (y) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (z) in a complaint or other
document filed under seal in a lawsuit or other proceeding; provided, however,
that notwithstanding this immunity from liability, you may be held liable if you
unlawfully access trade secrets by unauthorized means.


7.Return of Company Documents and Other Property. In signing this Agreement, you
agree that you will return to the Company, on or before the Separation Date, any
and all documents, materials and information (whether in hardcopy, on electronic
media or otherwise) related to the business of the Company and its Affiliates
(whether present or otherwise), and all keys, access cards, credit cards,
computer hardware and software, telephones and telephone-related equipment and
all other property of the Company or any of its Affiliates in your possession or
control. Further, you agree that you will not retain any copy or derivation of
any documents, materials or information (whether in hardcopy, on electronic
media or otherwise) of the Company or any of its Affiliates. Recognizing that
your employment with the Company will be terminating on the Separation Date, you
agree that you will not, following the Separation Date, for any purpose, attempt
to access or use any computer or computer network or system of the Company or
any of its Affiliates, including without limitation the electronic mail system.
Further, you agree to disclose to the Company, on or before the Separation Date,
all passwords necessary or desirable to obtain access to, or that would assist
in obtaining access to, all information which you have password-protected on any
computer equipment, network or system of the Company or any of its Affiliates.





--------------------------------------------------------------------------------







8.General Release and Waiver of Claims.


(a)In exchange for your continued engagement during the Transition Period and
the payments and benefits provided to you under Section 3 of this Agreement, to
which you would not otherwise be entitled, on your own behalf and that of your
heirs, executors, administrators, beneficiaries, personal representatives and
assigns, you agree that this Agreement shall be in complete and final settlement
of any and all causes of action, rights and claims, whether known or unknown,
accrued or unaccrued, contingent or otherwise, that you have had in the past,
now have, or might now have, in any way related to, connected with or arising
out of your employment, its termination, your other associations with the
Company, its predecessors (including but not limited to Cobham Defense
Electronic Systems Corporation and Tyco Electronics Corporation), successors,
affiliates, subsidiaries and/or related entities and each of its and their past,
present, and future officers, directors, stockholders, agents, employees,
attorneys, insurers, employee benefit plans, partners, administrators, agents,
trustees, representatives, successors and assigns, each individually and in
their formal capacities (collectively with the Company, the “Releasees”) from
any and all claims of any and every kind, nature, and character, known or
unknown, foreseen or unforeseen, arising from, connected with or related to the
dealings between you and any of the Releasees prior to the date of this
Agreement. Without limiting the generality of the foregoing, you also
specifically release the Releasees from any and all claims arising out of your
offer of employment, your employment or other association, or the termination of
your employment or other association with any of the Releasees, including but
not limited to claims for wrongful discharge, claims related to any contracts of
employment, express or implied, claims for breach of privacy, defamation or any
other tort, claims for attorneys’ fees and costs, claims under the laws of the
state or states where you have provided services to any of the Releasees
relating to wages and hours, compensation, overtime, commissions and breaks,
claims relating to leaves of absence and reasonable accommodation, and claims
relating to harassment, discrimination, retaliation and/or civil rights. This
general release of claims also includes, but is not limited to, any and all
claims arising under any federal, state and/or municipal law, regulation,
ordinance or common law, including but not limited to any claims under Title VII
of the Civil Rights Act of 1964, the Equal Pay Act, the Family and Medical Leave
Act, the Americans With Disabilities Act, the Fair Labor Standards Act, the
False Claims Act, the Age Discrimination in Employment Act (the “ADEA”), the
Older Workers Benefit Protection Act (the “OWBPA”), the Worker Adjustment and
Retraining Notification Act, the Massachusetts Fair Employment Practices Act,
and any other federal, state or local statute, regulation, ordinance or common
law. You understand that the only claims that are not covered by this general
release of claims are claims expressly exempted by law, such as claims that may
arise under the ADEA after the effective date of this Agreement, unemployment
insurance claims or certain workers’ compensation claims, or claims exempted by
the express terms of a written benefit plan. You agree that you will not file or
cause to be filed any claims, actions, lawsuits, or legal proceedings against
any of the Releasees involving any matter occurring up to or on the date of this
Agreement or involving any continuing effects of any acts or practices that may
have arisen or occurred before the date of this Agreement. You further agree
that you will not participate in a representative capacity, or join or
participate as a member of a class, collective or representative action
instituted by someone else against any of the Releasees, and will expressly
opt-out of any such proceeding. Notwithstanding the foregoing, nothing in this
Agreement shall prohibit you from contacting, filing of claims with, providing
information to or participating in any proceeding before the federal Equal
Employment Opportunity Commission, Securities and Exchange Commission or any
other government agency; provided, however, that you hereby waive any right to
recover monetary damages or other personal relief in connection with any such
claims or proceedings, with the exception of an award for information provided
pursuant to a whistleblower protection law. This Agreement also does not
preclude a court action, claim or other legal proceeding to challenge the
validity of this release of claims. If you file a claim, action, lawsuit or
legal proceeding in violation of this paragraph, other than a claim pursuant to
the ADEA or the OWBPA, you shall be obligated to return all consideration
received for





--------------------------------------------------------------------------------





this Agreement and will be liable for attorney’s fees, costs and expenses
incurred by the Releasees or their insurer(s) in defending such claim.


(b)Nothing in this Agreement shall be construed to prohibit you from filing a
charge with or participating in any investigation or proceeding conducted by the
federal Equal Employment Opportunity Commission or a comparable state or local
agency; provided, however, that you hereby agree to waive your right to recover
monetary damages or other personal relief in any such charge, investigation or
proceeding, or in any related complaint or lawsuit, filed by you or by anyone
else on your behalf.


(c)This Agreement, including the general release and waiver of claims set forth
in this Section 8, and the Supplemental Release, create legally binding
obligations, and the Company and its Affiliates therefore advise you to consult
an attorney before signing this Agreement or the Supplemental Release. In
signing this Agreement, you give the Company and its Affiliates assurance that
you have signed it voluntarily and with a full understanding of its terms; that
you have had sufficient opportunity of not less than twenty-one (21) days before
signing it, to consider its terms and to consult with an attorney, if you wished
to do so, or to consult with any other of those persons to whom reference is
made in Section 6(c) above; and that you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.


(d)You agree to sign the general release and waiver of claims in the form
attached hereto as Exhibit C (the “Supplemental Release”) within seven (7) days
following the Separation Date, which will be at least twenty-one (21) days
following the date of your initial receipt of a copy of this Agreement and the
Supplemental Release. You further agree that a signed and unrevoked Supplemental
Release is an express condition to your receipt and retention of the severance
benefits described in Section 3 above. You agree that you have had not less than
twenty-one (21) days from the date of your initial receipt of the Supplemental
Release to consider the terms of the Supplemental Release and to consult with an
attorney, if you wish to do so, or to consult with any other of those persons to
whom reference is made in Section 6(c) of this Agreement. You may not sign the
Supplemental Release before the Separation Date.


9.Miscellaneous.


(a)This Agreement, including the Supplemental Release, constitutes the entire
agreement between you and the Company or any of its Affiliates, and supersedes
all prior and contemporaneous communications, agreements and understandings,
whether written or oral, with respect to your employment, its termination and
all related matters, excluding only the Continuing Obligations and, with respect
to any outstanding equity, any applicable award agreements and plan documents,
in each case which shall remain in full force and effect in accordance with
their terms, except as expressly modified herein.


(b)This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and an expressly authorized
representative of the Company. The captions and headings in this Agreement are
for convenience only, and in no way define or describe the scope or content of
any provision of this Agreement.


(c)This Agreement may be executed in counterparts, each of which together shall
constitute a single agreement. A signed agreement transmitted by facsimile,
electronically in .pdf format or by similar means shall be treated as an
original.


(d)This is a Massachusetts contract and shall be governed and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any conflict of laws principles that would result in the application of the laws
of another jurisdiction. You agree to submit to the exclusive





--------------------------------------------------------------------------------





jurisdiction of the courts of and in the Commonwealth of Massachusetts in
connection with any dispute arising out of this Agreement.




[Signature page immediately follows.]




If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one (21) days following the date hereof. You may
revoke this Agreement at any time during the seven (7)-day period immediately
following the date of your signing by notifying me in writing of your revocation
within that period, and this Agreement shall not become effective or enforceable
until that seven (7)-day revocation period has expired. If you do not revoke
this Agreement, then, on the eighth (8th) day following the date that you signed
it, this Agreement shall take effect as a legally binding agreement between you
and the Company on the basis set forth above. You agree that if there have been
any changes to a prior version of this Agreement (material or immaterial), the
21-day consideration period will not be reset.
 
Sincerely,
MACOM Technology Solutions Inc.




By:    _/s/Ambra Roth_______________________
Name: Ambra R. Roth
Title: Vice President, General Counsel and Secretary


Accepted and agreed:




Signature:    __/s/John Croteau______________
John Croteau


Date:     __7/11/19_____________________








Attachments:


Letter Regarding Benefits on Termination





--------------------------------------------------------------------------------





Exhibit A
[Employment Agreement]







--------------------------------------------------------------------------------





Exhibit B


MACOM TECHNOLOGY SOLUTIONS INC.
EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT IN CONNECTION WITH
SEVERANCE


This Agreement is made in connection with termination of my employment with
MACOM Technology Solutions Inc. or any of its corporate parents, affiliates or
subsidiaries (for the purposes of this Agreement only, and not as to any other
aspect of the employment relationship between me and my direct employer, MACOM
Technology Solutions Inc. and its corporate parents, affiliates and
subsidiaries, including any predecessor or successor company of any of the
foregoing, are individually and collectively known herein as “MACOM”). In
exchange for the severance benefits provided to me by MACOM on the terms
described in the letter and General Release Agreement discussed in Section 16
below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, I agree as follows:


1.
MACOM Confidential Information. “MACOM Confidential Information” is all
information (whether or not patentable or copyrightable or protectable as trade
secret) owned, possessed, developed, created or discovered by MACOM that is
non-public, confidential and proprietary in nature, and includes, but is not
limited to, data, know-how, manufacturing methods, formulas, algorithms,
computer programs, processes, designs, sketches, photographs, plans, drawings,
product concepts, improvements, specifications, samples, reports, laboratory
notebooks, vendor names, customer and prospective customer names, distributor
names, cost and pricing information, market definitions, business plans,
marketing plans, financial plans, customer and prospective customer development
information and strategies, business development opportunities, sales methods,
inventions, trade secrets, ideas, research and development activities and plans
and employee and/or personnel information, including compensation, skill and
areas of expertise. MACOM Confidential Information shall not include information
that has been or is: (a) developed independently by a third party without the
benefit of or reference to MACOM Confidential Information; (b) lawfully obtained
from a third party without restriction; or (c) publicly available without breach
of any confidentiality agreement, including this one. I acknowledge and
recognize that at no time did I have any expectation of privacy with respect to
MACOM’s networks, telecommunications systems or information processing systems
(including, without limitation, stored computer files, electronic mail messages
and voice messages), and that my activity and any files or messages on or using
any of those systems would be monitored at any time, without notice, for the
business purposes of MACOM.



2.
Obligation of Confidentiality. Except as permitted under Section 3 below, I
agree both during and after my employment with MACOM,I have kept and will
continue to keep MACOM Confidential Information secret, for so long as MACOM
Confidential Information does not fall into any of the exceptions listed in the
second to last sentence of Section 1 above. I agree not to disclose, record or
in any way make use of MACOM Confidential Information for so long as such
exceptions do not apply to such MACOM Confidential Information. I also agree
that I have not recorded, copied or removed or otherwise transmitted MACOM
Confidential Information from MACOM’s premises, networks, equipment or
possession without the written consent of an authorized MACOM representative.
Further, I agree to keep secret any third party information, including, but not
limited to, information received by MACOM from customers, prospective customers
and suppliers, to which I have been given access that is covered by a
confidentiality agreement between MACOM and the third party, adhering to the
terms of the agreement between MACOM and the third party. I agree to take all
reasonable measures and precautions to continue to safeguard MACOM’s
Confidential Information. In the event of any disclosure of MACOM Confidential
Information to any person who is not authorized by MACOM to access such
Confidential Information (including but not limited to, any deliberate,
accidental or inadvertent disclosure by any means, and any loss or theft of any
device containing MACOM Confidential Information or which was used at any time
to access MACOM Confidential Information), I further agree to (a) inform MACOM
of the disclosure immediately, and in any event within 24 hours, and (b) to take
all reasonable steps and cooperate with MACOM to limit and mitigate the possible
harm to MACOM from the exposure and to obtain a return of the Confidential
Information.



3.
Protected Rights. Notwithstanding anything to the contrary contained herein,
nothing in this Agreement shall prohibit me from reporting possible violations
of law or regulation to any government agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of any law or regulation. I
further understand that, pursuant to 18 USC Section 1833(b), I shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (a) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (b) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Further, I understand that
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose






--------------------------------------------------------------------------------





the trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual: (ii) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order. I further understand that nothing in
this Agreement limits my ability to file a charge or complaint with, communicate
with, cooperate with or otherwise participate in any investigation or proceeding
that may be conducted by any government agency. This Agreement does not limit my
right to receive an award for information provided by me to any government
agency.


4.
MACOM Property. All MACOM Confidential Information, as well as all patents,
patent rights, copyrights, copyrightable works, trade secret rights, trademark
rights and other rights (including, without limitation, intellectual property
rights) anywhere in the world related to MACOM Confidential Information, is, and
shall be, the sole and exclusive property of MACOM. I hereby assign to MACOM any
and all rights, title and interest I may have or acquire in such MACOM
Confidential Information and related rights as works made for hire. To the
extent I have not already done so, I agree to immediately deliver all MACOM
Confidential Information, including all copies or computer records thereof,
along with any other MACOM property, to MACOM on or before my last day of
employment with MACOM and I further agree not to make any written or other
record of such Confidential Information nor to make use of such Confidential
Information.



5.
Conflicts. I represent and warrant that at all times during the term of my
employment by MACOM I have refrained from performing any work or services for
any third person or concern, including self-employment, with respect to any
matter that relates or related to or conflicts or conflicted with MACOM
business, without the prior written consent of an authorized MACOM
representative.



6.
Inventions. I agree that all inventions, including, but not limited to, new
discoveries, concepts, inventions and developments, as well as improvements,
modifications, enhancements and derivative works, and all know-how, processes,
techniques, formulas, ideas, circuits, designs, trademarks, trade secrets and
copyrightable works (“Inventions”) which resulted or result from work performed
by me: (a) on behalf of MACOM (whether or not conducted at MACOM’s facilities,
during work hours, or using MACOM’s assets); (b) which relate at the time of
conception or reduction to practice of the Invention to MACOM’s business, or
actual or demonstrably anticipated research or development of MACOM; or (c) that
result in whole or in part from reference or access to MACOM Confidential
Information or property (collectively, the “MACOM Inventions”) shall be the sole
and exclusive property of MACOM, which shall own all right, title and interest
in and to all MACOM Inventions to the fullest extent possible under applicable
law. I have disclosed to my immediate supervisor all MACOM Inventions that I,
either solely or jointly with others, have made, authored, discovered, developed
, conceived and/or reduced to practice during my employment with MACOM and I
hereby agree to disclose promptly and in writing, to the individual designated
by MACOM or to my immediate supervisor, any such MACOM Inventions that I, either
solely or jointly with others, make, author, discover, develop, conceive and/or
reduce to practice in the future. I hereby assign and agree to assign to MACOM
or its designee, without further consideration, my entire right and interest in
and to all MACOM Inventions, whether presently existing or created or discovered
in the future, including all rights to obtain, register and enforce patents,
copyrights, mask work rights and other intellectual property protection for such
MACOM Inventions as works made for hire. I agree to execute all documents
reasonably necessary to perfect such intellectual property rights and the
assignment of those rights to MACOM or its designee. I further agree to assist
MACOM (at MACOM’s expense) in obtaining, protecting and/or enforcing patents,
copyrights or other forms of Inventions and MACOM Confidential Information. I
hereby irrevocably designate and appoint MACOM as my agent and attorney-in-fact
to act for and in my behalf to execute and file any document, and to do all
other lawfully permitted acts to further the purposes of the foregoing with the
same legal force and effect as if executed by me.



7.
Excluded Inventions. Attached is a list of all inventions which have been
conceived and/or reduced to practice by me prior to my employment by MACOM and
which I desire to exclude from this Agreement. If no list is attached to this
Agreement, no inventions exist to be excluded at the time of the signing of this
Agreement.



8.
Restricted Materials. I represent that my performance of all the terms of this
Agreement, and as an employee of MACOM, has not breached any agreement, oral or
written, to keep in confidence any confidential or proprietary information,
knowledge, data or material (“Third Party Proprietary Information”) acquired by
me in confidence or in trust prior to or during my employment by MACOM. I have
not disclosed to MACOM, nor induced MACOM to use, any Third Party Proprietary
Information belonging to any previous employers or others, nor have I violated
any agreement with, or the rights of, any third party. I have not used, in the
furtherance of MACOM’s business, any Third Party Proprietary Information that
belongs to any previous employer or other third party (including any
developments or inventions that I have created and assigned to a third party).



9.
Non-Solicitation and Non-Interference. I agree that for a period of twelve (12)
months after the date of the termination of my employment with MACOM
(“Termination Date”), I shall not, directly or indirectly, either on my own
behalf or on behalf of any other person or entity (i) solicit, recruit or
encourage any of the employees of MACOM to leave the employ of MACOM,






--------------------------------------------------------------------------------





or (ii) hire or cause to be hired any person who was an employee of MACOM at any
time during the year preceding the termination of my employment. I further agree
that for a period of twelve (12) months after the Termination Date, I shall not,
directly or indirectly, either on my own behalf or on behalf of any other person
or entity, encourage or attempt to encourage any current, past or prospective
MACOM customer, partner or vendor to: (i) diminish or discontinue their business
or potential business with MACOM, (ii) refrain from doing business with MACOM,
(iii) do business with a business that competes with MACOM, or (iv) violate any
agreement with MACOM.


10.
No Contract of Employment. I agree that this Agreement is not a contract of
employment, and no rights to employment, continued employment, advancement or
reassignment are hereby created. I also understand that my employment with MACOM
was at-will, which means that either I or MACOM could have terminated the
relationship with or without cause, at any time, without notice, for any or no
reason, and nothing in this Agreement alters the nature of that relationship.



11.
Governing Law; Waiver. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Massachusetts. The failure of MACOM to enforce
its rights under this Agreement at any time shall not be construed as a waiver
of such rights.



12.
Severable Provisions. In the event any one or more of the provisions, or
portions thereof, contained or referenced in this Agreement shall for any reason
be invalid, illegal or unenforceable, such circumstances shall not affect any
other provision hereof and this Agreement shall continue in full force and
effect and be construed as if such provision, to the extent that it is invalid,
illegal or unenforceable, had never been contained herein.



13.
Reformation of Provisions. Should any court of competent jurisdiction determine
that any provision of this Agreement is unenforceable, the parties agree that
the court should modify the provision to the minimum extent necessary to render
said provision enforceable.



14.
Attorneys’ Fees and Remedies. Unless expressly provided otherwise, each right
and remedy in this Agreement is in addition to any other right or remedy, at law
or in equity, and the exercise of one right or remedy will not be deemed a
waiver of any other right or remedy. I agree that my obligations hereunder are
necessary and reasonable in order to protect MACOM and its business, that
monetary damages would be inadequate to compensate MACOM for any breach of any
covenant or agreement set forth herein, that any such violation or threatened
violation will cause irreparable injury to MACOM and that, in addition to any
other remedies that may be available, in law, in equity or otherwise, MACOM
shall be entitled to obtain injunctive relief against the breach or threatened
breach of this Agreement or the continuation of any such breach, without the
necessity of proving actual damages or posting a bond. I also agree that if I
violate this Agreement, MACOM will be entitled to any damages arising from such
breach, and MACOM shall also be entitled to recover its costs and expenses,
including attorneys’ fees that MACOM incurs, in enforcing its rights under this
Agreement.



15.
Assignability. MACOM may assign its rights hereunder in connection with a
transfer of all or any part of its business operations or otherwise to any
affiliate, subsidiary, parent or successor of MACOM; however, any corporate
parents, subsidiaries or affiliates of MACOM, which are benefited by this
Agreement, may enforce this Agreement without need for any assignment of this
Agreement.



16.
Entire Agreement. This Agreement, along with the General Release Agreement
signed by me and the letter describing the severance arrangements offered to me
by MACOM in connection with the termination of my employment, constitutes the
entire agreement between the parties related to the subject matter herein. No
future agreement or understanding may modify or supplement this Agreement,
unless confirmed in writing and signed by me and a duly authorized
representative of MACOM.



I acknowledge that MACOM regards the safeguarding of MACOM Confidential
Information, the confidential information of third parties that MACOM receives
in confidence, and MACOM Inventions to be vital to MACOM’s interests. I further
acknowledge that MACOM is relying on me to honor this duty to protect such MACOM
Confidential Information and Inventions MACOMs and MACOM business opportunities.
Accordingly, by signing this Agreement I express my intent to be legally bound
by the terms hereof.







--------------------------------------------------------------------------------





I hereby represent and warrant that I have not committed any act or engaged in
any conduct prior to my signing of this Agreement that would violate the
provisions hereof, and I acknowledge that MACOM is relying upon this
representation and warranty in agreeing to provide me with severance benefits.


John Croteau
 
 
Employee's Name (Print)
 
Employee Number
 
 
 
/s/ John Croteau
 
7/11/2019
Employee's Signature
 
Date
 
 
 
/s/ Ambra Roth
 
7/11/2019
MACOM Authorized Agent
 
Date








--------------------------------------------------------------------------------





Exhibit C
Supplemental Release


GENERAL RELEASE AGREEMENT


In consideration for the severance payments and benefits to be provided to me by
MACOM Technology Solutions Inc. (“MACOM”) as set forth in the attached letter
dated July 10, 2019, to which I am not otherwise entitled, I, on behalf of
myself and my heirs, spouse, executors, administrators, beneficiaries, personal
representatives, agents and assigns, hereby completely release and forever
discharge MACOM, its predecessors (including but not limited to Cobham Defense
Electronic Systems Corporation and Tyco Electronics Corporation), successors,
affiliates, subsidiaries and/or related entities and each of its and their past,
present, and future officers, directors, stockholders, agents, employees,
attorneys, insurers, employee benefit plans, partners, administrators, agents,
trustees, representatives, successors and assigns, each individually and in
their formal capacities (collectively with MACOM, the “Releasees”) from any and
all claims of any and every kind, nature, and character, known or unknown,
foreseen or unforeseen, arising from, connected with or related to the dealings
between me and any of the Releasees prior to the date of this General Release
Agreement (this “Release”).


Without limiting the generality of the foregoing, I also specifically release
the Releasees from any and all claims arising out of my offer of employment, my
employment or other association, or the termination of my employment or other
association with any of the Releasees, including but not limited to claims for
wrongful discharge, claims related to any contracts of employment, express or
implied, claims for breach of privacy, defamation or any other tort, claims for
attorneys’ fees and costs, claims under the laws of the state or states where I
have provided services to any of the Releasees relating to wages and hours,
compensation, overtime, commissions and breaks, claims relating to leaves of
absence and reasonable accommodation, and claims relating to harassment,
discrimination, retaliation and/or civil rights.


This Release also includes, but is not limited to, any and all claims arising
under any federal, state and/or municipal law, regulation, ordinance or common
law, including but not limited to any claims under Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Family and Medical Leave Act, the Americans
With Disabilities Act, the Fair Labor Standards Act, the False Claims Act, the
Age Discrimination in Employment Act (the “ADEA”), the Older Workers Benefit
Protection Act (the “OWBPA”), the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Massachusetts Fair
Employment Practices Act, the Texas Employment Discrimination Law, the New
Jersey Law Against Discrimination, the New Hampshire Law Against Discrimination,
the New York Human Rights Act, the Oregon Fair Employment Act, and any other
federal, state or local statute, regulation, ordinance or common law. I
understand that the only claims that are not covered by this Release are claims
expressly exempted by law, such as claims that may arise under the ADEA after
the effective date of this Release, unemployment insurance claims or certain
workers’ compensation claims, or claims exempted by the express terms of a
written benefit plan.


For the purpose of implementing a full and complete release and discharge of all
Releasees, I expressly acknowledge that this Release is intended to include in
its effect, without limitation, all claims which I do not know or suspect to
exist in my favor against the Releasees, or any of them, at the time of
execution of this Release, and that this Release contemplates the extinguishment
of any such claims.


I agree that I will not file or cause to be filed any claims, actions, lawsuits,
or legal proceedings against any of the Releasees involving any matter occurring
up to or on the date of this Release or involving any continuing





--------------------------------------------------------------------------------





effects of any acts or practices that may have arisen or occurred before the
date of this Release. I further agree that I will not participate in a
representative capacity, or join or participate as a member of a class,
collective or representative action instituted by someone else against any of
the Releasees, and will expressly opt-out of any such proceeding.
Notwithstanding the foregoing, nothing in this Release shall prohibit me from
contacting, filing of claims with, providing information to or participating in
any proceeding before the federal Equal Employment Opportunity Commission,
Securities and Exchange Commission or any other government agency; provided,
however, that I hereby waive any right to recover monetary damages or other
personal relief in connection with any such claims or proceedings, with the
exception of an award for information provided pursuant to a whistleblower
protection law. This Release also does not preclude a court action, claim or
other legal proceeding to challenge the validity of this Release. If I file a
claim, action, lawsuit or legal proceeding in violation of this paragraph, other
than a claim pursuant to the ADEA or the OWBPA, I shall be obligated to return
all consideration received for this Release and will be liable for attorney’s
fees, costs and expenses incurred by the Releasees or their insurer(s) in
defending such claim.


This Release and the letter attached hereto constitutes the entire agreement
between the Releases and me on the matters addressed in this Release, provided,
however, that I shall remain bound by the Continuing Obligations (as defined in
the attached letter). I have not been influenced to sign this Release by, nor am
I relying on, any agreement, representation, statement, omission, understanding,
or course of conduct by MACOM or any other Release that is not expressly set
forth in this Release.


I understand and agree that this Release should not be deemed or construed at
any time, or for any purpose, as an admission of any liability or wrongdoing by
any Releasee or by me. I also agree that if any provision of this Release is
deemed invalid, the remaining provisions will still be given full force and
effect. This Release cannot be orally modified, orally revised, or orally
rescinded, and can only be amended in a written instrument signed by both me and
an authorized representative of MACOM. The terms and conditions of this Release
will be interpreted and construed in accordance with the law of the state in
which I work.


Before signing this Release, I have obtained sufficient information to
intelligently exercise my own judgment about whether to sign it. I acknowledge
that MACOM has advised me to consult an attorney before signing this Release. I
acknowledge that MACOM has given me twenty-one (21) days in which to consider
this Release, and explained to me that if I decide to sign this Release, it
should not be dated, signed and returned until after the date that my employment
terminates, and if I sign this Release prior to the end of the twenty one (21)
day period, I have done so voluntarily and of my own free will. I understand
that once I sign this Release, I shall have seven (7) calendar days from the
date of my signature to revoke this Release. Notice of revocation must be in
writing, and submitted to MACOM within the seven-day period. This Release shall
not become effective or enforceable, and severance benefits otherwise payable in
respect of this Release shall not become payable, until such revocation period
has expired. I acknowledge that the consideration given for this Release is in
addition to anything of value to which I was already entitled absent my signing,
delivering and not revoking this Release.


I represent and warrant that I have returned all MACOM property and Confidential
Information (as defined in the agreement attached hereto) to MACOM, and that I
neither possess nor will use any such MACOM property or Confidential Information
after the date of this Release. The provisions of this paragraph, however, shall
not apply to communications with the EEOC or a state or local
anti-discrimination agency, nor shall such provisions prohibit me from reporting
possible violations of federal law or regulation to any government agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. I further understand that, pursuant to 18





--------------------------------------------------------------------------------





USC Section 1833(b), I shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (a) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (b) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, I understand that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.
I have read this Release, and I understand all of its terms. I further
acknowledge and agree that I have signed this Release voluntarily, without
coercion, and with full knowledge of its significance. I am of sound mind and
competent to manage my legal, personal and business affairs and enter into a
binding agreement in this regard, and am not currently prevented from doing so
by the effects of any intoxicant, drug, medication, health condition or other
influence.


I acknowledge that MACOM may have a legal obligation to report the terms of this
Release to the federal government pursuant to Section 111 of the Medicare,
Medicaid and SCHIP Extension Act of 2007 (MMSEA). I represent and warrant that
no Medicare or Medicaid liens, claims, demands, subrogated interests, or causes
of action of any nature or character exist or have been asserted arising from or
related to my employment with MACOM or arising from any claim released above.  I
further agree that I and not the Releasees shall be responsible for satisfying
all such liens, claims, demands, subrogated interests, or cause of action that
may exist or have been asserted or that may in the future exist or be asserted.


[Remainder of Page Intentionally Left Blank]


 





--------------------------------------------------------------------------------





EMPLOYEE’S ACCEPTANCE OF RELEASE


I have carefully read, fully understand, and voluntarily agree to all of the
terms of this Release in exchange for the severance benefits to which I would
not otherwise be entitled.




[TO BE SIGNED ON OR WITHIN 7 DAYS AFTER SEPARATION DATE]






_7/15/2019________ ___________        _/s/ John Croteau________________________
Date                        Signature




_John Croteau____________________________
Printed Name


    





